UN I TED STATES DI STRI CT COURT
SOUTHERN DI STRICT OF NEW YORK
-------- - ---------- - ----------- - - - X
HELAYNE SEI DMAN ,
                                                         1 9 Ci v. 9488(VM)
                             Plain t iff,
                                                                  USDC SONY
           against                                       ORDER
                                                                  DOCUMENT
JAMES F . CAPALINO ASSOCIATES, INC.,:                             ELECTRONICALLY FILED j
                             Defendant.
                                                                  DOC #:     j~        I'I
----------------------- - ------- - - --x
VICTOR MARRERO, United States District Judge.
                                                                  D,m ~:u,ED:        f 3/j,f}   i

        A review of the Docket Sheet for this action indicates that

although       the    complaint     was     filed   on    October   14 ,     2019,     and

electronic summons were issued on October 15 ,                    2019 ,    to date no

proof of service of process has been filed on the Docket Sheet , nor

has any answer has been recorded.                Accordingly , it is hereby

        ORDERED that plaintiff is directed to advise the Court by

March     6,   2020    of   their     contemplation       with   regard     to     further

prosecution of this action .                In the event no timely response to

this Order is submitted by that date the Court may dismiss the

complaint without           further   notice pursuant         to Rule      4 (m)   of the

Federal Rules of Civil Procedure.


SO ORDERED.

Dated :        New York , New York
               February 18 , 2020



                                                    ~                --?
                                             /           VICTOR MARRERO
                                                            U. S . D. J .
